Citation Nr: 1202437	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  05-37 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to January 1, 2006 for an award of additional disability compensation based on a dependent spouse. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1966 to November 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO granted the Veteran additional service-connected disability compensation based on a dependent spouse, effective April 1, 2005.  The Veteran appealed the effective date of April 1, 2005 of the award of additional service-connected disability compensation based on a depending spouse.  Jurisdiction of the appeal currently resides with the St. Louis, Missouri RO.

By a May 2006 decision letter, the RO removed C. E. as the Veteran's dependent spouse, effective April 1, 2005.  C. E. was added as a dependent spouse on January 1, 2006, the first of the month following the month of her second marriage to the Veteran in December 2005.  Thus, in light of the foregoing, the Board has currently framed the issue on appeal as that listed on the title page.  

In November 2009, the Board remanded the claim to have the RO schedule the Veteran for a hearing before the Board (either a Travel Board or videoconference hearing).  In September 2010, the Veteran failed to appear at a Board hearing before a Veterans Law Judge at the St. Louis, Missouri RO.  As the Veteran has not requested that his hearing be rescheduled or provided good cause for his failure to appear, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011). 


FINDINGS OF FACT

1.  The Veteran married C. E. S. in February 1970.  

2.  The Veteran divorced C. E. W. in April 1972. 

3.  By a May 1984 rating action, the Veteran initially met the basic eligibility requirements for the receipt of additional compensation for a dependent, based on the grant of a 30 percent disability rating assigned to his service-connected PTSD, effective April 14, 1983.
4.  VA Form 21-686c (Declaration of the Status of Dependents), received by the RO in May 1984, reflects that the Veteran reported being divorced from "C. R." since April 1971. 

5.  VA Form 21-686c (Declaration of the Status of Dependents), received by the RO on March 24, 2005, showed that the Veteran had listed "C. E. W." as his spouse.  

6.  In an April 2005 letter, the RO informed the Veteran that he was entitled to receive compensation at the 100 percent rate because he was unemployable due to a service-connected disability.  It was indicated that additional benefits for his dependent spouse had been added.  

7.  In an August 2005 letter to the Veteran, the RO noted that there was conflicting information as to the Veteran's marital status for the period from February 1970 to March 2005.  The Veteran was requested to furnish a copy of his marriage certificate within one year from the date of the letter.

8.  In a November 2005 letter, the RO proposed to remove C. E. as the Veteran's spouse and reduce his monthly payments because the evidence showed that they had divorced in April 1972.  

9.  A marriage certificate from the State of Arkansas reflects that the Veteran remarried C. E. W. in December 2005.

10.  In a May 2006 decision letter, the RO removed C. E. W. as the Veteran's dependent spouse, effective April 1, 2005.  C. E. W. was added as a dependent spouse on January 1, 2006, the first of the month following the month of her second marriage to the Veteran in December 2005. 


CONCLUSION OF LAW

The criteria of entitlement to an earlier effective date for payment of additional benefits for a dependent spouse prior to January 1, 2006 have not been met.  38 U.S.C.A. §§ 501, 5110, 5112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 3.401 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This case, however, is one in which the law is dispositive of the issue. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable. Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid in substantiating this claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 

II.  Analysis

The Veteran seeks an effective date earlier than January 1, 2006 for an award of additional disability compensation based on a dependent spouse.  He maintains that he has been continuously married to his spouse, C. E. W., since February 1970 and that their 1972 divorce was invalid because C. E. W. divorced him and the divorce was performed by a paralegal, as opposed to a judge.  (See VA Form 9, dated and signed by the Veteran in June 2006).  He also maintains that VA has treated C. E. W. as his spouse since the 1990's because they awarded her a CHAMPVA card with a 1998 expiration date.  Id.  

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2) The purpose of the statute is "to defray the costs of supporting the Veteran's ... dependents" when a service-connected disability is of a certain level hindering the veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009) quoting S. Representative No. 95-1054, at 19 (1978), U.S.Code Cong. & Admin.News 1978, p. 3465. 

Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1). 

The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31. 

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1). 

Initially, the Board notes that the effective date for the award of additional compensation cannot be the date of the Veteran's marriage in 1970, because the Veteran did not have a disability rating in effect at that time of 30 percent or more.  38 C.F.R. §§ 3.4(b)(2), 3.401(b)(1)(i). 

The Court has held that the effective date for additional compensation for dependents shall be the same as the date of the rating decision giving rise to such entitlement, irrespective of any previous grant of § 1115 benefits.  All that is required is that the proof of dependents be submitted within one year of the notice of rating action.  Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009). 

For reasons outlined below, the Board finds that there is no basis for assignment of an effective date earlier than January 1, 2006 for additional benefits for a dependent spouse.  By a May 1984 rating action, the Veteran initially met the basic eligibility requirements for the receipt of additional compensation for a dependent, based on the grant of a 30 percent disability rating assigned to his service-connected PTSD, effective April 14, 1983.  Under the provisions of 38 C.F.R. § 3.401(b)(3), it is possible that an effective date of 1984, could be assigned, based on the date of the qualifying disability rating.  See also 38 C.F.R. § 3.31.  However that date could only be assigned if evidence of dependency was received within a year of notification of the May 1984 rating action.  The Veteran submitted VA Form 21-686c, Declaration of Marital Status, dated in May 1984, whereupon he checked the box "DIVORCED."  The Veteran indicated that he had been married one time previously to "C. R.," but that the marriage ended in divorce in April 1971.  Thus, as the Veteran was not married in 1984, he did not meet the basic eligibility requirements for the receipt of additional compensation for a dependent spouse, based on the grant of a 30 percent disability rating assigned to his service-connected PTSD, effective April 14, 1983.  38 C.F.R. §§ 3.401(b)(3);3.31.

Historically, the Veteran married C. E. S. in February 1970.  (See Marriage License, Recorder of Deeds, Jackson County, Missouri at Kansas City, dated in February 1970).  The Veteran divorced C. E. W. in April 1972.  (See Divorce Decree, dated in April 1972).  On March 24, 2005, the RO received VA Form 21-686c, Declaration of the Status of Dependents, wherein he listed "C. E. W." as his spouse.  In December 2005, the RO received a Marriage License of the State of Arkansas, reflecting the legal second marriage of C. E. W. to the Veteran in December 2005.  

For the period from 1972, the year the Veteran divorced C. E. W. to 2005, the Veteran consistently described himself as being single while seeking private and VA medical treatment and applying for VA and retirement benefits.  A VA hospitalization report, dated from September to October 1973, reflects that the Veteran had divorced two years previously (i.e., 1971).  A December 1977 hospitalization report, prepared by Baptist Memorial Hospital, reflects that the Veteran gave a history of having been divorced from his wife since 1971.  An October 1978 Civil Service Retirement Application reflects that the Veteran reported being not married.  A January 1983 VA examination report reflects that the Veteran was divorced.  In May 1984, the Veteran submitted VA Form 21-686c, Declaration of Marital Status, whereupon he checked the box "DIVORCED."  The Veteran indicated that he had been married one time previously to "C. R.," but that the marriage ended in divorce in April 1971.  An August 1987 VA treatment report reflects that the Veteran was a "divorced Viet-Nam Vet."  On VA Form 21-686c, Declaration of Status of Dependents, dated in December 1991, the Veteran indicated that he had never been married.  

In a March 2002 letter to the Veteran, VA noted that it was paying him as a single veteran with no dependents.   The RO enclosed VA Form 21-686c, Declaration of Marital Status, to allow the Veteran to claim a dependent spouse and/or children.  It was also noted that the Veteran's dependents could be entitled to benefits under CHAMPVA health benefits program.  To be eligible for the CHAMPVA program, it was noted that a dependent must be the spouse or child of a veteran who is permanently and totally disabled from a service-connected disability.  The Veteran had one year from the date of the letter (March 15, 2002) to submit the requested evidence.  No evidence was submitted until March 24, 2005, when VA received VA Form 21-686c (Declaration of the Status of Dependents), whereupon he listed "C. E. W." as his spouse.  In an April 2005 letter, the RO informed the Veteran that he was entitled to receive compensation at the 100 percent rate because he was unemployable due to service-connected disability.  It was indicated that additional benefits for his dependent spouse had been added.  In an August 2005 letter to the Veteran, the RO noted that there was conflicting information as to the Veteran's marital status from February 1970 to March 2005.  The Veteran was requested to furnish a copy of his marriage certificate within one year from the date of this letter.

In December 2005, the RO received a marriage certificate from the State of Arkansas reflecting that the Veteran had remarried C. E. W. in December 2005.  In response, by a May 2006 decision letter, the RO removed C. E. as the Veteran's dependent spouse, effective April 1, 2005.  C. E. was added as a dependent spouse on January 1, 2006, the first of the month following the month of her marriage to the Veteran in December 2005.

Applying these regulations to the Veteran's situation, we find that the RO properly removed the spousal dependency allowance effective as of April 1, 2005 in accordance with 38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1)(i).  
Although the RO received VA Form 21-686c (Declaration of the Status of Dependents), whereupon the Veteran listed "C. E. W." as his spouse on March 24, 2005, a marriage certificate from the State of Arkansas reflecting that the Veteran had remarried C. E. W. in December 2005 was not received until December 2005.  Thus, the date dependence arose was in December 2005.  Since the earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date, the proper effective date of additional benefits for a dependent spouse is January 1, 2006.  See 38 C.F.R. § 3.31.  Inasmuch as the evidence contains a valid 1972 divorce decree, and despite the Veteran's assertions to the contrary, VA properly recognized him as a single veteran from 1972 to late 2005.  January 1, 2006 is the proper effective date of additional benefits for a dependent spouse.  The Board notes that the state of Arkansas does not recognize common law marriage.  See Ark. Const. Amend. 83; Rockefeller v. Rockefeller, 980 S.W.2d 255, 259 (Ark. 1998) (citing Brissett v. Sykes, 855 S.W.2d 330  (Ark. 1993); Fox v. Fox, 444 S.W.2d 865  (Ark. 1969)).  

For the foregoing reasons, there is no basis for assignment of an effective date earlier than January 1, 2006 for additional benefits for a dependent spouse via the provisions of 38 C.F.R. § 3.401(b).  To the extent that an earlier effective date is not assigned, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and entitlement to an earlier effective date is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than January 1, 2006 for additional dependency allowance for a spouse is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


